 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
[tryceralogo.jpg]
Trycera Financial, Inc.
 
SUBSCRIPTION AGREEMENT


 
THE SHARES OF COMMON STOCK (THE "SHARES") OF TRYCERA FINANCIAL, INC., A NEVADA
CORPORATION (THE “COMPANY"), PURCHASED PURSUANT TO THIS AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER THE LAWS OF ANY
JURISDICTION.
 
THIS SUBSCRIPTION AGREEMENT (the “Agreement”) entered into by and between
Trycera Financial, Inc., a Nevada corporation (the "Company"), and the person or
persons executing this Agreement (the “Subscriber”).
 
1.  
General:  This Agreement sets forth the terms under which the Subscriber,
agreeing to be legally bound, will invest in the Company.  Execution of this
Agreement shall constitute an offer by the Subscriber to subscribe for
securities in the amount and on the terms specified herein.  If the Subscriber's
offer is accepted, the Company will execute a copy of this Agreement and return
it to the Subscriber.

 
2.  
Subscription Payment: The Undersigned hereby subscribes for Fifty Million
(50,000,000) shares of stock at a price of five cents ($0.05) per share, for a
total purchase of Two Million Five Hundred Thousand Dollars ($2,500,000.00)
payable in cash at the date the Subscriber executes this Agreement.

 
a.  
Anti-Dilution Clause:  Upon the Company receiving full and entire amount of
funding for this Subscription Agreement, an Anti-Dilution Clause will
immediately become in affect for a period of three (3) years from the date of
this Subscription Agreement.  The Terms of the Anti-Dilution Clause shall be
such that in the event the Company issues additional shares of common stock
(except those which are issued as Options to Employees and Consultants),
Subscriber of this Subscription Agreement shall be issued an amount of shares so
that Subscriber’s ownership in Company is maintained to equal that as of the
date this Subscription Agreement has been fulfilled.

 
b.  
Disbursement of Investment Funds:  Investment of funds totaling Two Million Five
Hundred Thousand Dollars will be delivered to Company as needed per schedule to
be provided by CFO, over a period of up to eight (8) quarters.  The funds will
be provided on a “best efforts” basis by investor(s) and/or affiliated parties.

 
3.  
Subscriber's Representations, Warranties and Covenants: To induce the Company to
accept this subscription, the Subscriber hereby represents, warrants and
convents as follows:

 
a.  
The Undersigned has read carefully this Subscription Agreement; has received no
solicitation or general advertisement with respect to the purchase of the
shares; and has based the Undersigned's investment decision on such information
as is described above and supplied herein and has not received any other written
communication in connection with this transaction.

 
 
 
Page 1of 9

--------------------------------------------------------------------------------

 
 
[tryceralogo.jpg]
 
b.  
The Subscriber or his purchaser representative(s), or both has had access to the
books and records of the Company and is fully familiar with and understands
their contents; has had an opportunity to discuss the Company’s business,
management, and financial affairs with its management, and further has had the
opportunity to ask questions and receive answers from management and from the
authorized representatives of the Company concerning the Company; and confirms
that all requests directed to the Company for additional documents and
information have been fulfilled to the satisfaction of the Subscriber or his
representatives,

 
c.  
The Undersigned understands and acknowledges the following:

 
            i   The shares are being offered and sold under the exemption
provided in, among others, Section 4(2) and/or Section 4(6) of the Securities
Act of 1933, as amended (the “Securities Act” or the “Act”), Rule 506 of
Regulation D promulgated by the Securities and Exchange Commission (the “SEC”)
under the Securities Act, and corresponding state exemptions or preemption
provisions (the “Offering”).
 
                     ii.  The Subscriber acknowledges that he is aware of and
recognizes that there are substantial restrictions on transferability of the
shares.  The shares have not been registered under the Act or under any
securities act; the shares cannot he sold or transferred unless they are
registered under the Act or an exemption from registration is available; the
Company has no plan or intention to register the shares for resale under any
federal or other securities laws or to take any action which would make
available any such exemption from the registration requirements of any such
laws; that Rule 144 of the Securities Exchange Commission under the Act would
substantially restrict the transferability of shares.
 
                   iii. There is no assurance of a public market for the shares
and, accordingly, the Undersigned must bear the economic risk of the
Undersigned's investment for an indefinite period of time.
 
d.  
The Subscriber has full right, power, authority, and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby, and upon the
execution and delivery of this Agreement, this Agreement shall constitute a
valid and binding obligation of the Subscriber enforceable in accordance with
its terms.

 
e.  
The Subscriber is acquiring the securities solely for his own account, for
investment and not with a view to the sale or other distribution of all or any
part of any interest therein. The Undersigned will not sell, transfer,
hypothecate, or otherwise dispose of the shares, or any portion thereof, unless
such sale, transfer, hypothecation, or other disposition is made in compliance
with the requirements of the Act and all applicable laws.

 
f.  
The Subscriber has a substantial net worth (excluding home, furnishings, and
automobile) and does not contemplate being required to dispose of any portions
of the securities to satisfy any existing or expected undertakings or
indebtedness.  The Subscriber is able to bear the economic risks of his
investment in the securities including the risk of losing part or all of his
investment and the inability to freely sell or transfer the securities.

 
 
 
Page 2 of 9

--------------------------------------------------------------------------------

 
[tryceralogo.jpg]
 
g.  
In subscribing for shares in the Company, the Subscriber is relying solely upon
all independent investigation of the Company's business, his independent
consultation with such profession at legal business and account advisors as he
may have used, and is not acting upon the basis of any Company representations
or warranties,

 
h.  
The Subscriber and/or his Purchaser Representatives has such knowledge and
experience in financial and business matters and investments in particular, that
the Subscriber is capable of evaluating the merits and risks of the offering,
and in the Subscriber's judgment, sufficient information from the Company
relating to the Company to evaluate the merits and risks of such investment.

 
i.  
The Subscriber acknowledges that he is aware of and recognizes that there are
substantial restrictions on transferability of the shares, and that the
Subscriber must bear the economic risk of the investment for an indefinite
period of time because the shares have not been registered under the Securities
Act of 1933, as amended (the “Securities Act'') or the various state securities
of “blue sky" laws, and therefore cannot be sold unless they are subsequently
registered under said Securities Act and the relevant state laws, or unless an
exemption from such registration is available.

 
j.  
The Subscriber understands that the shares have not been registered under the
Securities Act by reason of specified exemptions from the registration
provisions thereof, which depend upon1 among other things" the bona fide nature
of his investment intent as expressed herein.

 
k.  
The Subscriber represents that he is over 21 years of age, and, if the
Subscriber is a partner, all of the partners are such; and, if Subscriber is a
corporation or trust, it is authorized and otherwise duly qualified to hold an
interest in the Company.

 
l.  
The Subscriber understands and agrees that the Company has no obligation to
cause the shares to be registered or qualified under any state or federal
securities laws and that there are no assurances that the shares will be
registered or qualified under such laws in the future.

 
m.  
Proceeds from the sale of shares will be utilized immediately in the business of
the Company on the acceptance of the subscription thereof.

 
n.  
The Subscriber understands that no federal or state agency has made any finding
or determination as to the fairness of the investment or as made any
recommendation or endorsement of an investment in the shares, nor have they
approved or disapproved the shares.

 
o.  
The representations, warranties, agreements, undertakings and acknowledgements
herein are made by the Subscriber with the intent that they be relied upon by
the Company in determining the Subscriber's suitability as a purchaser of shares
in the Company and to determine whether the offer or sale of shares to the
Subscriber complies with the registration and qualification requirements of
applicable federal and state securities laws.

 
 
 
Page 3 of 9

--------------------------------------------------------------------------------

 
 
[tryceralogo.jpg]
 
 
p.  
The Undersigned is an Accredited Investor as defined in Rule 501(a) of
Regulation D promulgated under the Act and falls under one of the following
categories:

 
i.  
A bank as defined in section 3(a) of the Act, or a savings and loan association
or other institution as defined in Section 3(a) (5) (A) of the Act whether
acting in its individual or fiduciary capacity, a broker or dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934; an insurance
company as defined in section 2 (13) of the Act; an investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in section 2(a) (4g) of that Act; any small business
investment company licensed by the U.S. Small Business Administration under
section 301(c) or(d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or an agency
or instrumentality of a state or its political subdivisions for the benefit
of  its employees, if such plan has total assets of $5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974 if the investment decision is made by a plan fiduciary, as defined in
section 3(21) of such Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan with
investment decisions made solely by persons that are accredited investors;

 
ii.  
A private business development company as defined in section 202(a)(22) of the
Investment Advisers Act of 1940.

 
iii.  
An organization described in Section 501 (c )(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 
iv.  
A director or executive officer of the issuer of the securities being offered or
sold;

 
v.  
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of this purchase exceeds $1,000,000;

 
vi.  
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

 
vii.  
A trust; with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in §230.506 (b)(2)(ii); or

 
viii.  
An entity in which all of the equity owners are accredited investors.

 
 
 
Page 4 of 9

--------------------------------------------------------------------------------

 
 
[tryceralogo.jpg]
 
4.  
Representations, Warranties and Covenants of the Company: The Company hereby
represents warrants and covenants as follows:

 
a.  
The Company is a corporation duly incorporated, validly existing, and in good
standing under the laws of Nevada, its state of incorporation, and has all
corporate power to carry on its business as now conducted.

 
b.  
The Company has all requisite corporate power to enter into agreements and has
all requisite corporate power to sell the shares offered hereunder and to carry
out and perform its obligations under the terms of the Agreement.

 
c.  
The officers of the Company are duly authorized to execute this Agreement and
have taken all action required by law and agreement, its charter and by-laws, to
properly and legally execute this Agreement.

 
d.  
This Agreement is a valid and binding obligation of the Company, and is
enforceable in accordance with its terms.  The execution, delivery and
performance by the Company of this Agreement and compliance therewith and the
issuance and sale of the shares will not result in any violation of and will not
conflict with, or result in a breach of any of the terms of, or constitute a
default under, any provision of the Company’s Articles of Incorporation or
By-Laws, or any mortgage, indenture, agreement, instrument, judgment, decree, or
order, to which the Company is a party or by which it is bound, or result in the
creation of any mortgage, pledge, lien, encumbrance, or charge upon any of the
properties or assets of the Company.

 
e.  
The shares, when issued in compliance with the provisions of this Agreement,
will be validly issued, fully paid and non-assessable, and will be free of any
liens or encumbrances.  All corporate action on the part of the Company
necessary for authorization, execution, delivery; and performance by the Company
of this Agreement and the consummation of the transactions contemplated herein
and for authorization, issuance, and delivery of shares; has been taken or will
be taken prior to the closing.

 
f.  
The Company is not involved in any pending litigation, claims, or governmental
investigation or proceeding not reflected in its financial statements or
otherwise disclosed in writing to the Subscriber and there are no lawsuits,
claims, assessments, investigations, or similar matters, to the best knowledge
of management, threatened or contemplated against the Company, its management or
properties.

 
g.  
Pursuant to its Certificate of Incorporation, as amended, the Company is
authorized to issue 2,000,000,000 shares of Common Stock, par value $.001 per
share, and 20,000,000 shares of Preferred Stock, par value of $.001 per share.
The Company has no treasury stock.  There are no other authorized or outstanding
subscriptions, option, warrants, or other agreements or commitments obligating
the Company to issue any additional shares of its capital stock of any class, or
any options or rights with respect thereto, or any securities convertible into
any shares of any class.  No shareholder of the Company has any right of first
refusal or any preemptive fights with respect to the issuance of the Company's
capital stock.

 
 
 
Page 5 of 9

--------------------------------------------------------------------------------

 
 
[tryceralogo.jpg]
 
h.  
The Company has no subsidiaries.

 
i.  
The Company is not a party to any material contract either written or oral.

 
j.  
The Company has in all material respects performed all obligations required to
be performed by it in the past and no claim exists for default in any material
respect under any agreements, leases, or other documents to which the Company
was a party.

 
k.  
The Company has complied in an material respects with all applicable statutes
and regulations of any governmental authority having jurisdiction over it or
that have been applicable to its business.

 
l.  
The Company has filed in correct form all income tax returns due with respect to
all prior years) and all franchise, real and personal property tax returns that
are required to be filed, and has paid all taxes as shown on the said returns
and all assessments received by it to the extent that such taxes and assessments
have become due. The federal Internal Revenue Service has not examined any
income tax returns of the Company.

 
5.  
Risk Factors:  The Subscriber acknowledges that the Subscriber understands that
an investment in the Company is subject to certain risks including, but not
limited to the following;

 
a.  
The Company is essentially a development stage company.  Its proposed operations
are subject to all the risks inherent in such business enterprises. The
likelihood of the success of the Company must be considered in light of the
problems, expenses, difficulties, complications, and delays frequently
encountered with the development of a business and the competitive environment
in which the Company will operate. There is no assurance that the Company's
expectation of profitable operations will ever be realized.

 
b.  
There is no assurance that the amount of proceeds raised by this offering will
result in a return on investment to the purchaser.  Likewise, no assurance may
be made that any projected rate of earnings can be achieved or maintained.

 
c.  
No assurance can be given that the total amount of this offering or any portion
thereof will be sold, and consequently that any such proceeds will be received
by the Company.

 
d.  
The Subscriber’s funds will be employed in the Company's proposed business
immediately without being escrowed.

 
e.  
Any information provided by the Company regarding future results of operations,
revenues or income are projections based upon assumptions of future results of
operations which cannot be assured.

 
 
 
 
Page 6 of 9

--------------------------------------------------------------------------------

 
 
[tryceralogo.jpg]
 
f.  
The Company will be competing against several other companies that have
financial and other resources substantially in excess of the Company at the
present time,

 
g.  
The Company believes that net proceeds derived from this subscription will be
adequate to enable it to meet its present business objectives, and that
projected cash flow will enable it to conduct its operations in a profitable
fashion. There is no assurance that these objectives will be achieved.  If the
proceeds from this subscription, or operating revenues, were insufficient for
Company operations, additional funds would have to be raised through equity or
debt financing. The Company has no commitments for any additional debt or equity
financing and there can be no assurance that any such commitments could be
obtained on favorable terms, if at all.  Consequently, there can be no assurance
that the Company would be able to raise such additional financing if the same
were necessary.

 
h.  
Significant portions of the funds to be raised pursuant to this subscription are
only generally allocated to specific uses.  Thus, investors must rely on the
judgment of management in using the net proceeds of this subscription with
limited information about management's intentions being provided.

 
i.  
There is no assurance the operations of the Company will be profitable. For the
foreseeable future, it is anticipated that any earnings which may be generated
from operations of the Company will be used to finance the growth of the Company
and that cash dividends will not be paid to stockholders.

 
j.  
Holders of the Common Stock of the Company are not entitled to cumulate their
votes for the election of Directors or otherwise. Accordingly, the holders of
more than 50 percent of the Common Stock of the Company will be able to elect
all of the Directors and effectively control the Company's affairs.

 
k.  
There has been no legal, investment banking, or other representation of
potential investors in structuring the offering.  Prospective investors will be
relying on the business and investment background and experience of themselves
and any advisors engaged by them as the basis for an investment decision.

 
6.  
Shares Subscribed:  The only shares of stock to be issued by the Company will be
those shares distributed to the subscriber, under this agreement.

 
7.  
Legend: The Undersigned hereby agrees that the certificates evidencing the
shares shall bear such legends with regard to restrictions on transfer as may be
required under the Act and other applicable laws.

 
8.  
Inspection Rights:  It is understood that all documents, records, and books
pertaining to this investment have been made available for inspection by the
Undersigned and each of the Undersigned's attorney, accountant, and
representative, and that they will be available, upon reasonable notice, for
inspection during reasonable business hours at the office of the Company.

 
 
 
Page 7 of 9

--------------------------------------------------------------------------------

 
 
[tryceralogo.jpg]
 
9.  
Indemnification by Subscriber:  The Undersigned hereby agrees to indemnify and
hold harmless the Company and its officers and directors from and against any
and any loss, damage, or liability (including attorney’s fees) due to or arising
out of a breach of any representation or warranty made by the Undersigned
contained in the Subscription Agreement.

 
10.  
Indemnification by Company:  The Company agrees that it will indemnify the
Undersigned against, and will hold it harmless from, any and all demands,
claims, actions, and liabilities of the Company of every kind and description,
absolute and contingent including, without being limited to, legal costs and
counsel fees, in connection with any action, claim or proceeding related to such
liabilities, which shall arise or result from any breach of the representations
and warranties set forth in paragraph (5) herein.

 
11.  
Miscellaneous:

 
a.  
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 
b.  
This Agreement contains the entire agreement between the parties hereto. The
provisions of this Agreement may not be modified or waived except in writing.

 
c.  
The headings of the Agreement are for convenient reference only and they shall
not limit or otherwise affect the interpretation or affect any term or provision
hereof.

 
d.  
This Agreement and the rights, powers and duties set forth herein shall, except
as set forth herein, bind and inure to the benefit of the parties hereto, their
respective heirs, executors, administrators, legal representatives and assigns.

 
e.  
The Subscriber may not assign any of the Subscriber's rights or interest in and
under this Agreement without prior written consent of the Company and any
attempted assignment without such consent shall be void and without effect,

 
12.  
Survival:  The representations, warranties, and agreements contained herein
shall survive delivery of and payment for shares.

 
13.  
Advice of Counsel:  Each of the parties hereby represents that each has read and
fully understood each of the provisions as contained herein, and has been
afforded an opportunity to review same with his attorney of choice.

 
14.  
Counterparts:  This Agreement may be signed in one or more counterparts, which,
when taken together, shall constitute an Agreement.

 


 
(Signature Page to Follow)
 
 


 
 
Page 8 of 9

--------------------------------------------------------------------------------

 
 
[tryceralogo.jpg]

 
 
SIGNATURE PAGE


 
Subscription Amount:
     
$ 2,500,000.00
 
(Signature)
         
Date:  March 30, 2011
         
(Print Name)
                     
Name of Entity (if applicable)
                     
Title (if applicable)
                     
(Address)
                         



 
The foregoing Agreement is hereby confirmed and accepted by the Company as of
 
March 30, 2011.
 


Trycera Financial, Inc.
 

               By: /s/ Ray A. Smith                                          
 Printed Name:  Ray A. Smith    Title:   President/CEO

 
 
 
 
 
Page 9 of 9
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 